DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks filed on 03/10/2021. 
In the remarks, claim 1 has been amended; claim 19 has been cancelled; claim 21 is a new claim; claims 1, 20 and 21 are independent claims. Claims 1-18 and 20-21 have been examined and are pending in this application.
Applicant's arguments have been fully considered and they are persuasive. Therefore the rejections of claims have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for sharing secure data between players (5) on a net said method comprising a cryptography step for data using an asymmetrical cryptographic method with double keys, each player (5) having at least one said double key. The method includes a step for initializing (STP1) a blockchain that includes an operation for storing, at least one initialization block (26) in the blockchain by a predetermined authority using at least one computer, said at least one initialization block (26) comprising at least one said transaction (36) that includes an identity record 

With examiner’s thorough search, the closest prior is NPL Conner Fromknecht et al (hereinafter Conner), “A Decentralized Public Key Infrastructure with Identity Retention.”, Nov. 11, 2014.
Conner discloses public key infrastructures (PKIs) enable users to look up and verify one another’s public keys based on identities. Current approaches to PKIs are vulnerable because they do not offer sufficiently strong guarantees of identity retention; that is, they do not effectively prevent one user from registering a public key under another’s already-registered identity. We leverage the consistency guarantees provided by cryptocurrencies such as Bitcoin and Namecoin to build a PKI that ensures identity retention. Our system, called Certcoin, has no central authority and thus requires the use of secure distributed dictionary data structures to provide efficient support for key lookup.

However, none of Conner teaches or suggests, particularly: “A method for sharing data between players on a network, the method comprising a cryptography step for data using an asymmetrical cryptographic method with double keys, each player having at least one double key, a blockchain being implemented, a block comprising a digital imprint of the block preceding it in the blockchain and at least one transaction that comprises data to be shared, at least one block being an initialization block initializing the blockchain and at least one block being a registration block for a new player, at least one player being a major player, at least one player being a subordinate player, and at least one player being a piece of computer equipment, each major player being authorized to request membership in the network for a new major player, a subordinate player, and a new piece of computer equipment, each subordinate player being only authorized to request membership in the network for a new piece of computer equipment, the method including: - a step for initializing (STP1) the blockchain that includes an operation for storage of the at least one initialization block in the blockchain by a predetermined authority using at least one computer, the at least one initialization block comprising at least one transaction that includes an identity record of a major player, - a step for acceptance of a new player (STP2) that includes an operation for storage of at least one registration block for a new player in the blockchain by a major/subordinate player using at least one computer, the at least one registration block for a new player comprising at least one transaction that includes an identity record of the new player, one said identity record of a major/subordinate player or piece of computer equipment comprising identification data of the major/subordinate player or piece of computer equipment that includes at least one identifier of the major/subordinate player or piece of computer equipment, a public key of a double key called signature double key of the major player/subordinate player or piece of computer equipment intended for the data signature,2Serial No. 16/313582Atty. Dkt. No. EUR0970PUSA Reply to Office Action of January 27, 202103B2659/US (DKE/ES)a public key of a double key called encryption double key of the major player/subordinate player or computer equipment intended for the data encryption, and a public key of a double key called revocation double key of the major player/subordinate player or computer equipment intended for the revocation of at least one of the encryption double key and the signature double key of the major player/subordinate player or piece of computer equipment, the predetermined authority no longer intervening after the end of the initialization step.” as recited in independent claim 1. And the same reasoning applies to independent claims 20 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/
Primary Examiner, Art Unit 2434 
03/17/2021